Citation Nr: 0026251	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of compound 
comminuted fracture of the right humerus, lower third, 
extending into the elbow joint, as a result of a penetrating 
mine fragment with severe muscle damage, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
August 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a March 1999 rating action, with 
which the veteran expressed his disagreement in April 1999.  
A statement of the case was issued in May 1999, and the 
appeal was perfected later that month upon the receipt at the 
RO of a VA Form 9 (Appeal to Board of Veterans' Appeals).  A 
supplemental statement of the case was issued in June 1999, 
and, the following month, the veteran and his wife provided 
testimony at a hearing conducted at the RO.  Another 
supplemental statement of the case was issued in September 
1999, and, in due course, the matter was forwarded to the 
Board in Washington, DC.  


REMAND

As an initial matter, the Board observes that, when the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disability at 
issue has worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disability at issue is more disabling than currently 
evaluated by the RO, and he has, therefore, stated a claim 
that is well grounded.  With that initial burden having been 
satisfied, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).  The Court 
has held that the duty to assist includes obtaining available 
records that are relevant to the claimant's appeal, and that 
this duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  

In this case, the veteran's primary contention is that he has 
developed partial paralysis of the ulnar nerve of the right 
arm as a result of his fragment wound in service, and that 
the impairment arising from this disability should be 
combined with the 40 percent rating he is currently assigned 
for muscle impairment.  

The record shows that, in October 1944, the veteran was stuck 
by shrapnel while engaged in combat in France.  This resulted 
in a compound comminuted fracture of the distal third of the 
right humerus, near the elbow joint.  Upon his admission to a 
hospital on the day of the injury, the wound edges were 
excised and contused muscle and fascia were removed.  X-rays 
revealed long oblique fractures through the base of the 
medial condyle of the humerus, entering the joint in mid-
portion, as well as a slight medial displacement of small 
fragments.  They also showed a metallic foreign body imbedded 
in the bone just above the trochlea, another apparently 
imbedded in the anterior surface of the trochlea, and several 
more in the soft tissues of the elbow region.  The veteran's 
arm was then placed in a cast, and it was specifically noted 
that there was no evidence of any nerve injury.  Following 
subsequent treatment and eventual evacuation to the United 
States, the veteran was discharged from service due to his 
arm injury in August 1945.  

Shortly after the veteran's discharge from service, he 
submitted an application for VA benefits.  In a September 
1945 rating action, service connection was awarded for a 
disability characterized as deformity, right elbow, secondary 
to fracture, right humerus, lower third, as result of 
penetrating mine fragment wound, manifested by pain and 
limitation of motion in extension.  This disability was then 
assigned a 50 percent rating, effective from August 1945.  

In June 1946, the veteran underwent an examination for VA 
purposes.  The report from this examination discloses that 
the veteran reported no pain in the elbow, but that there was 
limitation of motion.  He also indicated that the right arm 
was not as strong as his left.  Examination revealed two well 
healed scars on the posterior aspect of the right elbow, just 
below the olecranon.  Extension was limited to 150 degrees, 
and flexion to 60 degrees.  Pronation and supination were 
normal, although there was "a marked increase of the 
carrying angle," together with crepitation of movement of 
the elbow.  Rapid elbow movement caused pain, and there was 
slight muscle atrophy of the muscles of the arm and forearm, 
with loss of power of the grip of the right hand.  X-rays of 
the elbow showed mild osteoarthritic changes, and the 
diagnoses were as follows: healed fracture, lower and right 
humerus with residual deformity and restriction of motion; as 
well as early traumatic arthritis of the right elbow.  

In a June 1946 rating action, the veteran's disability 
evaluation was reduced.  His impairment, now characterized as 
healed fracture, lower and right humerus with residual 
deformity and restriction of motion, retained foreign body, 
and arthritis of right elbow, was rated 30 percent disabling, 
effective from June 1946.  

The 30 percent evaluation assigned for the veteran's 
disability in 1946 remained in effect until 1993.  In a 
December 1993 rating action, the veteran's evaluation was 
increased to 40 percent under the provisions of Diagnostic 
Code 5305, effective from January 1992.  At the same time, 
the disability was re-characterized as residuals of compound 
comminuted fracture of the right humerus, lower third, 
extending into the elbow joint, as a result of a penetrating 
mine fragment with severe muscle damage.  This action was 
based upon the RO's review of a report of examination 
conducted for VA purposes in February 1993.  This revealed 
that the veteran had complained of increasing pain and 
stiffness in the right elbow and loss of strength in the 
right hand.  He acknowledged, however, that he was not taking 
any medication and that he was not under a physician's care.  

Clinical evaluation of the arm at that examination revealed 
multiple scars over the volar aspect of the forearm, which 
were non-tender and non-hypertrophic.  There was, however, 
some tenderness over the mid forearm at the inner [sic] 
osseous membrane, but sensation appeared to be normal in the 
distal hand.  Grip strength was described as fairly good, and 
range of motion of the elbow was to 30 degrees extension and 
to 100 degrees flexion.  Crepitus was present in the elbow 
with range of motion, and there was also obvious bone 
grinding over the radiocapitallar joint.  X-rays revealed 
multiple missile fragments within the distal humerus and soft 
tissues overlying the anterior elbow, and it was observed 
that the veteran had lost all joint space of the ulnar 
trochlear and radiocapitallar joints.  There was also slight 
subluxation of the radial head anteriorly, and there were 
severe degenerative changes throughout.  The diagnosis was:

Traumatic severe arthritis of the right elbow.  
The patient has certainly had increasing arthritis 
secondary to trauma of the right elbow.  This has 
limited his flexion and extension and, although it 
has not limited his pronation and supination to a 
large degree, it may inhibit the use of this arm.  

Records reviewed in connection with the veteran's current 
claim for benefits include outpatient treatment records dated 
in 1998 and 1999, as well as the report of an 
electromyography conducted in March 1999.  These records show 
that he was seen for complaints of numbness in his right hand 
and fingers, with decreasing grip strength, and arm pain.  
The electromyography showed that the veteran's left median 
and ulnar nerves were normal, but in the right arm, wounded 
in service, there was ulnar neuropathy at the elbow.  The 
right median nerve was normal. 

At the hearing conducted in connection with this claim in 
July 1999, the veteran contended that the impairment to his 
ulnar nerve has resulted in him using only his thumb, index, 
and middle fingers (as for example to eat), and that the 
remaining two fingers are not used.  It was also indicated 
that the veteran more frequently drops items than in the 
past.  

Pursuant to the provisions of 38 C.F.R. § 4.55, the combining 
of a muscle injury rating with a peripheral nerve paralysis 
is permitted if the injuries affect entirely different 
functions.  It appears, from the foregoing, that the veteran 
does have impairment to separate functions of his right arm, 
including limitation of motion of his elbow, currently rated 
as impairment to Muscle Group V, and some limitation of his 
hand, apparently arising from ulnar nerve damage.  As a 
result, if it were shown that these impairments were both 
residuals of the veteran's fragment wound, he would be 
entitled to a combined rating for both his muscle injury and 
his ulnar nerve damage.

Significantly, however, while the record shows that the 
veteran's current ulnar nerve impairment affects the arm 
wounded in service, this nerve impairment was first shown 
many years after the veteran's service injury, and there is 
no medical evidence of record specifically linking this nerve 
damage to the veteran's wartime injury.  In view of that, 
prior to a final determination in this matter, an examination 
of the veteran should be conducted to ascertain the etiology 
of his ulnar nerve damage, and the extent to which it is 
causing impairment.  

Although the delay occasioned by this remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following action:  

1.  The RO should contact the veteran and ask him 
to identify the places at which he has received 
treatment for his right arm disability since 
1998.  After obtaining appropriate authorization, 
the RO should attempt to obtain, and associate 
with the claims file, copies of the records the 
veteran identifies, and in particular, those that 
may be from the Columbia VA Medical Center and 
Greenville, VA, outpatient clinic.  

2.  Next, the veteran should be scheduled for an 
examination of his right arm disability, the 
purpose of which is to identify all impairment 
arising out of his service-connected fragment 
wound.  Before evaluating the veteran, the 
examiner should review the claims folder, and a 
notation to the effect that this review of the 
record was accomplished should be included as 
part of any examination report.  All indicated 
tests, and any consultations deemed necessary, 
should be accomplished.  In addition, the 
examination report should fully set forth the 
current complaints, pertinent clinical findings, 
and diagnoses affecting the right arm.  In 
particular, the range of motion of the right 
elbow should be recorded, and it should be noted 
whether there is any nerve impairment, and if so, 
whether it is at least as likely as not to have 
resulted from the veteran's fragment wound.  
Furthermore, any impairment specifically 
attributed to nerve damage should be detailed.  
In addition to the general findings, it should 
also be noted whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected wound 
residuals as they affect mobility of the elbow 
joint; and, if feasible, these determinations 
should be expressed in terms of the degree of 
additional range of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or incoordination.  
Also, the examiner should be asked to express an 
opinion as to whether pain in the arm could 
significantly limit functional ability during 
flare-ups or during periods of repeated use.  
This determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss or favorable or unfavorable 
ankylosis due to pain on use or during flare-ups.  
All opinions expressed should be supported by 
reference to pertinent evidence, and a complete 
rationale for any opinion set forth, with 
reference to supporting records, should be 
provided. 

3.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

4.  Next, the RO should enter its determination 
as to whether an increased rating is warranted 
for the veteran's right arm disability.  If the 
RO's decision remains adverse, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and be given 
the opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board, if 
otherwise in order.

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).

- 8 -


